Citation Nr: 0917710	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-38 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the decision to sever service connection for 
diabetes mellitus was proper. 

2.  Whether the decision to sever service connection for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus was proper.  

3.  Whether the decision to sever service connection for 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus was proper.

4.  Whether the decision to sever service connection for 
erectile dysfunction secondary to diabetes mellitus was 
proper.

5.  Whether the decision to sever special monthly 
compensation based on loss of use of a creative organ was 
proper.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities, secondary to 
diabetes mellitus.    

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, secondary to diabetes mellitus.  

8.  Entitlement to service connection for gastroparesis, 
secondary to diabetes mellitus.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and August 2006 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.  

By the August 2005 rating action, the RO confirmed and 
continued the previous denial of the Veteran's claim for 
service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.  
In that same rating action, the RO denied the Veteran's claim 
of entitlement to service connection for gastroparesis, 
secondary to diabetes mellitus.  The Veteran filed a Notice 
of Disagreement (NOD) in September 2005, and a Statement of 
the Case (SOC) was issued in September 2005.  In the SOC, the 
RO implicitly reopened the claim for service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to the diabetes mellitus, and denied the underlying 
claim on a de novo basis.  In November 2005, the Veteran 
submitted a substantive appeal (VA Form 9).  At that time, he 
stated that he was only appealing the claim for service 
connection for peripheral neuropathy of the upper extremities 
on a secondary basis. 

In a March 2006 statement from the Veteran, he reported that 
he was receiving treatment for his gastroparesis and was 
seeking service connection for the condition.  The RO 
construed the Veteran's March 2006 statement as a timely 
substantive appeal with respect to his claim for service 
connection for gastroparesis, secondary to diabetes mellitus.  
See 38 C.F.R. § 20.202 (2008).  The Board agrees with the 
RO's determination.  Based on the March 2006 statement, it is 
clear that the Veteran intended to continue with his appeal 
concerning service connection for gastroparesis, secondary to 
diabetes mellitus.  Thus, the aforementioned issue is 
properly before the Board for adjudication.   

As stated above, in the September 2005 SOC, the RO reopened 
the Veteran's claim for service connection for peripheral 
neuropathy of the upper extremities, secondary to diabetes 
mellitus, and denied the underlying claim on a de novo basis.  
Regardless of the RO's action regarding reopening the 
aforementioned claim, the Board must independently address 
the issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).  

In the August 2006 rating action, the RO severed service 
connection for diabetes mellitus.  Upon review, in regard to 
the issuance of the proposed rating decision and notice of 
severance, it appears that VA has complied with relevant due 
process considerations with respect to the severances.  See 
38 C.F.R. § 3.105(d).  The RO also severed service connection 
for peripheral neuropathy of the lower extremities and 
erectile dysfunction, both as secondary to diabetes mellitus, 
and severed entitlement to special monthly compensation (SMC) 
based on loss of use of a creative organ.  In addition, the 
RO denied the Veteran's claim of entitlement to service 
connection for hypertension, secondary to diabetes mellitus.  
The RO noted that the Veteran's claim for service connection 
for hypertension on a direct basis had been previously denied 
in an August 2003 decision.  According to the RO, the 
Veteran's present argument was that he had hypertension 
secondary to his diabetes mellitus.  The Veteran filed an NOD 
in October 2006, and an SOC was issued in December 2006.  In 
February 2007, the Veteran filed a timely substantive appeal.        

As to the Veteran's assertion that his hypertension is 
secondary to his diabetes mellitus, which was initially made 
after the August 2003 RO decision that denied his original 
claim and the July 2004 RO decision that denied his claim to 
reopen and became final, the Court of Appeals for Veterans 
Claims (Court) has recently held that, although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 
1349 (Fed. Cir. 2005).  Thus, regardless of the RO's action, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection for hypertension, secondary to diabetes 
mellitus, because the issue goes to the Board's jurisdiction 
to reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 
8 Vet. App. 1 (1995).  In other words, given that the July 
2004 decision is final, the Board is required to first 
address whether new and material evidence has been presented 
before the merits of the claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board recognizes that the Veteran was not advised of the need 
to submit new and material evidence to allow for re-opening 
of his claim.  However, given the favorable outcome as noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The Veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in February 
2007.

In the decision below, the Board restores service connection 
for diabetes mellitus.  The Board also grants the application 
to reopen the claims for service connection for peripheral 
neuropathy of the upper extremities and hypertension, both as 
secondary to diabetes mellitus.  The underlying service 
connection claims, and the claim for service connection for 
gastroparesis, secondary to diabetes mellitus, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an August 2003 rating decision, the RO granted service 
connection for diabetes mellitus on a presumptive basis as a 
result of exposure to herbicides; in that same rating action, 
the RO granted service connection for peripheral neuropathy 
of the right lower extremity, peripheral neuropathy of the 
left lower extremity, and erectile dysfunction, all as 
secondary to the service-connected diabetes mellitus; the RO 
also granted entitlement to a SMC based on loss of use of a 
creative organ.       

2.  In an August 2006 rating decision, the RO severed service 
connection for diabetes mellitus on the basis that the 
medical evidence does not show that the Veteran has a current 
diagnosis of diabetes; in that same rating action, the RO 
severed service connection for peripheral neuropathy of the 
right lower extremity, peripheral neuropathy of the left 
lower extremity, and erectile dysfunction, all as secondary 
to claimed diabetes mellitus; the RO also severed entitlement 
to a SMC based on loss of use of a creative organ.      

3.  The evidence is in equipoise as to whether the Veteran 
has a confirmed diagnosis of diabetes mellitus, and therefore 
does not clearly and unmistakably support the severance of 
service connection.   

4.  Given that service connection for diabetes mellitus has 
been restored in this decision, the evidence does not clearly 
and unmistakably support the severance of service connection 
for peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, and 
erectile dysfunction, all as secondary to the service-
connected diabetes mellitus; the evidence also does not 
clearly and unmistakably support the severance of entitlement 
to a SMC based on loss of use of a creative organ.

5.  In an August 2003 rating decision, the RO denied the 
Veteran's original claims for service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus, and hypertension; the Veteran 
was provided notice of the decision and his appellate rights, 
but did not file an NOD.      

6.  In a July 2004 rating decision, the RO denied the 
Veteran's application to reopen his claims for service 
connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus, 
and hypertension; the Veteran was provided notice of the 
decision and his appellate rights, but did not file an NOD.        

7.  In May 2005, the Veteran filed an application to reopen 
his claim for service connection for peripheral neuropathy of 
the upper extremities secondary to diabetes mellitus.  

8.  The evidence received since the unappealed July 2004 
decision, when considered by itself or in the context of the 
entire record, relates to facts unestablished by the 
previously available record that are necessary to 
substantiate the claim for service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus, and raises a reasonable possibility of 
substantiating the claim.        

9.  In August 2005, the Veteran filed an application to 
reopen his claim for service connection for hypertension, 
claimed as secondary to diabetes mellitus.  

10.  The evidence received since the unappealed July 2004 
decision, when considered by itself or in the context of the 
entire record, relates to facts unestablished by the 
previously available record that are necessary to 
substantiate the claim for service connection for 
hypertension, claimed as secondary to diabetes mellitus, and 
raises a reasonable possibility of substantiating the claim.     

CONCLUSION OF LAWS

1.  Severance of service connection for diabetes mellitus was 
not proper, and restoration of service connection for this 
disability is warranted.  38 U.S.C.A. §§ 1110, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2008).     

2.  Severance of service connection for peripheral neuropathy 
of the right lower extremity secondary to diabetes mellitus 
was not proper, and restoration of service connection for 
this disability is warranted.  38 U.S.C.A. §§ 1110, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2008).      

3.  Severance of service connection for peripheral neuropathy 
of the left lower extremity secondary to diabetes mellitus 
was not proper, and restoration of service connection for 
this disability is warranted.  38 U.S.C.A. §§ 1110, 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 
3.105(d) (2008).    

4.  Severance of service connection for erectile dysfunction 
secondary to diabetes mellitus was not proper, and 
restoration of service connection for this disability is 
warranted.  38 U.S.C.A. §§ 1110, 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.303, 3.105(d) (2008).    

5.  Severance of SMC based on loss of use of a creative organ 
was not proper, and restoration of entitlement to SMC based 
on loss of use of a creative organ is warranted.  38 U.S.C.A. 
§§ 1110, 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.103(b)(2), 3.303, 3.105(d), 3.350(a)(1)(i) (2008).    

6.  The July 2004 decision, which denied the Veteran's 
application to reopen his claims for service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus, and hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2008).       

7.  New and material evidence has been received to reopen 
claims for service connection for peripheral neuropathy of 
the bilateral upper extremities and hypertension, both 
claimed as secondary to diabetes mellitus.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, the Board finds that 
severance of service connection for diabetes mellitus, 
peripheral neuropathy of the lower extremities, secondary to 
diabetes mellitus, and erectile dysfunction, secondary to 
diabetes mellitus, was not proper, and restoration of service 
connection for the aforementioned disabilities is warranted.  
The Board also finds that severance of SMC based on loss of 
use of a creative organ was not proper, and restoration of 
entitlement to SMC based on loss of use of a creative organ 
is warranted.  Therefore, no further development is needed 
with regard to the appeal for the above claims.

With respect to the Veteran's application to reopen claims 
for service connection for peripheral neuropathy of the upper 
extremities and hypertension, both claimed as secondary to 
diabetes mellitus, given the favorable outcome as noted 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).   






II.  Propriety of Severance of Service Connection Claims and 
Special Monthly Compensation Based on Loss of Use of a 
Creative Organ

By rating decision in August 2003, presumptive service 
connection was established for diabetes mellitus based on the 
Veteran's presumed exposure to herbicides in Vietnam.  See 38 
C.F.R. §§ 3.307, 3.309.  Due to the decision to grant service 
connection for diabetes mellitus, secondary service 
connection was granted for peripheral neuropathy of the right 
lower extremity, peripheral neuropathy of the left lower 
extremity, and erectile dysfunction, all as secondary to the 
service-connected diabetes mellitus.  In this regard, the 
evidence of record included a June 2003 VA medical opinion 
that found that the Veteran had peripheral neuropathy in both 
lower extremities and sexual impotency, all as secondary to 
his diabetes mellitus.  The RO also granted entitlement to 
SMC based on loss of use of a creative organ.  

After the August 2003 rating decision, medical evidence came 
to light calling into question the Veteran's diagnosis of 
diabetes mellitus.  Particularly, an October 2005 VA medical 
opinion found that the Veteran's blood glucose levels did not 
meet the criteria for a diagnosis of diabetes mellitus and 
were well within normal limits.  This opinion was reiterated 
in a January 2007 VA medical opinion.  The RO then proposed 
severance of service connection of diabetes mellitus in a 
March 2006 rating.  In that same rating action, the RO also 
proposed severance of the Veteran's disabilities that were 
secondary to his diabetes mellitus, which were his diagnosed 
peripheral neuropathy of the lower extremities and erectile 
dysfunction.  Furthermore, the RO proposed severance of SMC 
based on loss of use of a creative organ.  The proposed 
severance for the above was effectuated in an August 2006 
rating.  The Veteran appeals the severance and seeks 
restoration of service connection for the aforementioned 
disabilities and restoration of the SMC based on loss of use 
of a creative organ.   

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d) (2008); see 
also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves 
v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons.  The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). However, 
it has also been held that, although the same standards apply 
in a determination of CUE error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.  

In the instant case, the RO severed service connection for 
diabetes mellitus based upon the medical records and opinions 
rebutting presumptive service connection due to exposure to 
Agent Orange.  Essentially, severance was based upon a 
"change in diagnosis."  The law is clear regarding when a 
change in diagnosis may be accepted as a basis for severance 
action.  In such a case, the examining physician or 
physicians or other proper medical authority must certify 
that, in the light of all accumulated evidence, the diagnosis 
on which service connection was predicated is clearly 
erroneous.  38 C.F.R. § 3.105(d).  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.     

As stated above, the RO based the severance of service 
connection for diabetes mellitus on October 2005 and January 
2007 VA medical opinions that found that the Veteran's blood 
glucose levels did not meet the criteria for a diagnosis of 
diabetes mellitus and were well within normal limits.  In 
addition, in May 2007, the Veteran underwent a VA 
examination.  At that time, the examiner stated that the 
Veteran had not met the official criteria for the diagnosis 
of diabetes mellitus.      

After the August 2006 rating action in which the severance of 
service connection for diabetes mellitus was effectuated, the 
Veteran submitted a private medical statement from G.D.P., 
M.D., dated in November 2006.  In the statement, Dr. P. 
indicated that he had been treating the Veteran since 2003.  
According to Dr. P., the Veteran had a history of diabetes 
mellitus which was well documented in the medical records.  
Dr. P. reported that the Veteran had an impaired glucose 
tolerance test as far back as 2005 and had been under diet 
restrictions for his diabetes for a number of years.  Dr. P. 
noted that it was his medical opinion that the Veteran did 
indeed suffer from diabetes mellitus which was controlled by 
diet and exercise.  According to Dr. P., there was no 
question in his mind that the Veteran met the diagnostic 
criteria for diabetes mellitus, type II.   

The Board notes again that for purpose of determining issues 
like the one at hand that all of the evidence of record needs 
to be considered.  See Daniels v. Gober, 10 Vet. App. 474, 
478 (1997).  This includes subsequently acquired evidence, 
including the November 2006 private medical statement from 
Dr. P.  In the November 2006 statement, Dr. P. provided a 
confirmed diagnosis of diabetes mellitus.  Given that Dr. P. 
stated that he had been treating the Veteran since 2003 and 
that the Veteran had impaired glucose tolerance tests as far 
back as 2005, the Board finds that Dr. P.'s opinion that the 
Veteran has diabetes mellitus is both credible and competent.  
The Board recognizes that the evidence of record does not 
include any treatment medical records from Dr. P., including 
the 2005 glucose tolerance tests that Dr. P. referred to in 
his statement.  However, as a physician, Dr. P. is competent 
to evaluate the Veteran's glucose tolerance test results and 
opine on medical matters such as a diagnosis.    

In light of the above, the relevant evidence does not 
establish that the Veteran's diabetes mellitus diagnosis was 
clearly erroneous, as required for severance.  On the one 
hand, the evidence of record includes VA opinions and glucose 
test results that show that the Veteran's blood glucose 
levels did not meet the criteria for a diagnosis of diabetes 
mellitus and were well within normal limits.  On the other 
hand, the evidence of record includes the November 2006 
private medical statement from Dr. P. in which he noted that 
the Veteran's glucose test results did show that he had 
diabetes mellitus and that it was his opinion that the 
Veteran met the diagnostic criteria for diabetes mellitus, 
type II.  Because of the competent evidence of a diagnosis of 
diabetes mellitus, the severance of service connection was 
improper, and service connection for diabetes mellitus must 
be restored.     

It follows that given that service connection has been 
restored for diabetes mellitus, the evidence does not clearly 
and unmistakably support the severance of service connection 
for peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity, both as 
secondary to diabetes mellitus.  The Board recognizes that in 
the October 2005 VA examination report, the examiner did not 
link the Veteran's peripheral neuropathy of the lower 
extremities to diabetes mellitus; rather, he reported that 
there were other questionable etiologies of his peripheral 
neuropathy, such as exposure to toxic substances other than 
Agent Orange due to the Veteran's employment in a steel shop 
for 32 years.  In addition, in the May 2007 VA examination 
report, the examiner noted that although the Veteran had 
peripheral neuropathy of the lower extremities, according to 
the neurology clinic, the Veteran's peripheral neuropathy was 
not due to his diabetes.  However, these opinions were based 
on the conclusion that the Veteran did not have diabetes 
mellitus.  The Board also notes that, as previously stated, 
in the June 2003 VA examination report, the examiner opined 
that the Veteran's peripheral neuropathy of the lower 
extremities was secondary to his diabetes mellitus.  
Moreover, in the November 2006 private medical statement from 
Dr. G.D.P., Dr. P. stated that the Veteran's peripheral 
polyneuropathy was related to his diabetes mellitus and his 
in-service exposure to herbicides.     

In light of the above, rather than establishing that the 
conclusion that the Veteran's peripheral neuropathy of the 
lower extremities was related to his diabetes mellitus was 
clearly erroneous, as required for severance, the evidence of 
record is in relative equipoise, or balance, on that issue.  
In this situation, the benefit of the doubt is afforded the 
Veteran with respect to this nexus question.  38 C.F.R. 
§ 3.102.  Because service connection for the Veteran's 
diabetes mellitus has been restored, the conclusion that he 
has peripheral neuropathy of the lower extremities that is 
secondary to his diabetes mellitus is not clearly erroneous, 
the severance of service connection was improper, and service 
connection for peripheral neuropathy of the right lower 
extremity and peripheral neuropathy of the left lower 
extremity, both as secondary to diabetes mellitus, must be 
restored.   

The Board further notes that based on the fact that service 
connection has been restored for diabetes mellitus, the 
evidence of record does not clearly and unmistakably support 
the severance of service connection for erectile dysfunction, 
secondary to diabetes mellitus, and the evidence also does 
not clearly and unmistakably support the severance of 
entitlement to a SMC based on loss of use of a creative 
organ.  Therefore, severance was improper, and service 
connection for erectile dysfunction, secondary to diabetes 
mellitus, must be restored, and entitlement to a SMC based on 
loss of use of a creative organ must also be restored.     


III.  New and Material Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system and cardiovascular- renal 
disease, to include hypertension, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service- 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected, at 
least to the extent of the aggravation.  Allen, 7 Vet. App. 
at 439.

In an August 2003 rating decision, the RO denied the 
Veteran's original claims for service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus, and hypertension.  At that 
time, the RO stated that the Veteran's service medical 
records were negative for any complaints or findings of 
either peripheral neuropathy of the upper extremities or 
hypertension.  The RO also noted that there was no evidence 
of a current diagnosis of either peripheral neuropathy of the 
upper extremities or hypertension.  Thus, the RO concluded 
that the evidence did not show that the Veteran had 
peripheral neuropathy of the upper extremities that was 
related to his period of military service or to his service-
connected diabetes mellitus, and that there was no evidence 
that the condition had been clinically diagnosed.  The RO 
also denied service connection for hypertension on the basis 
that the condition neither occurred in nor was caused by 
service.  In a September 2003 letter from the RO, the Veteran 
was provided notice of the decision and his appellate rights.  
He did not appeal.  

By a July 2004 rating decision, the RO denied the Veteran's 
application to reopen his claims for service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to diabetes mellitus, and hypertension.  In an 
August 2004 letter from the RO, the Veteran was provided 
notice of the decision and his appellate rights.  He did not 
appeal.  Therefore, the July 2004 rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  Nevertheless, a claim 
will be reopened in the event that new and material evidence 
is presented.  38 U.S.C.A. § 5108.  Because the July 2004 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
for peripheral neuropathy of the upper extremities and 
hypertension, both claimed as secondary to diabetes mellitus, 
should be reopened and re-adjudicated on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).        

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the July 2004 rating 
action consisted of the Veteran's service treatment records 
and a VA examination report, dated in June 2003.   

The Veteran's service treatment records, including a February 
1968 ETS (expiration of term of service) report, are negative 
for any complaints or findings of peripheral neuropathy of 
the upper extremities or hypertension.   

In June 2003, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran did not have 
hypertension.  

Evidence received subsequent to the July 2004 rating action 
consists of VA examination reports, dated in June 2005 and 
May 2007, a VA Statement of Attending Physician, dated in 
July 2005, and a private medical statement from Dr. G.D.P., 
dated in November 2006,    

A VA examination was conducted in June 2005.  At that time, 
the Veteran stated that he had numbness in his hands.  He 
underwent an electromyography (EMG) and a nerve conduction 
study (NCS) which were reported to show no electrodiagnostic 
evidence for a median neuropathy in either upper extremity.  
Based on the findings, the examiner opined that it was less 
likely than not that the Veteran's bilateral upper extremity 
symptoms were related to his diabetes mellitus.    

In a VA Statement of Attending Physician, dated in July 2005, 
the Veteran's attending physician, Dr. M.I., diagnosed the 
Veteran with peripheral neuropathy of all four extremities 
and hypertension.   

In a private medical statement from Dr. G.D.P., dated in 
November 2006, Dr. P. stated that he had been treating the 
Veteran since 2003 for peripheral polyneuropathy.  The Board 
notes that he did not specify the areas affected by the 
polyneuropathy.  Dr. P. also stated that according to the 
Veteran, he had hypertension.   

In May 2007, the Veteran underwent a VA examination.  At that 
time, the examiner stated that the Veteran did not meet the 
criteria for a diagnosis of hypertension.   

The Board has reviewed the evidence since the July 2004 
rating action and has determined that the July 2005 VA 
Statement of Attending Physician is new and material.  This 
statement was not of record at the time of the prior final 
decision, and to the extent that it reflects current 
diagnoses of peripheral neuropathy of the upper extremities 
and hypertension, it is material in view of the RO's prior 
decision that there was no current disability of either 
peripheral neuropathy of the upper extremities or 
hypertension.  The Board has determined that such evidence is 
new and relates to an unestablished fact necessary to 
substantiate the merits of the claims, and raises a 
reasonable possibility of substantiating the claims.  The 
claims, therefore, are reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claims and does not address the merits of the underlying 
service connection claims.


ORDER

The severance of service connection for diabetes mellitus, 
effectuated by a rating decision of August 2006, was 
improper, and the appeal for restoration of service 
connection is granted.   

The severance of service connection for peripheral neuropathy 
of the right lower extremity, as secondary to diabetes 
mellitus, effectuated by a rating decision of August 2006, 
was improper, and the appeal for restoration of service 
connection is granted.  

The severance of service connection for peripheral neuropathy 
of the left lower extremity, as secondary to diabetes 
mellitus, effectuated by a rating decision of August 2006, 
was improper, and the appeal for restoration of service 
connection is granted.

The severance of service connection for erectile dysfunction, 
as secondary to diabetes mellitus, effectuated by a rating 
decision of August 2006, was improper, and the appeal for 
restoration of service connection is granted.

The severance of entitlement to SMC based on loss of use of a 
creative organ, effectuated by a rating decision of August 
2006, was improper, and the appeal for restoration of the SMC 
based on loss of use of a creative organ is granted.

New and material evidence has been received to reopen a claim 
for service connection for peripheral neuropathy of the upper 
extremities, secondary to diabetes mellitus, and to this 
extent only, the claim is granted.   

New and material evidence has been received to reopen a claim 
for service connection for hypertension, secondary to 
diabetes mellitus, and to this extent only, the claim is 
granted.  


REMAND

In view of the Board's decision above, the Veteran's claims 
for service connection for peripheral neuropathy of the upper 
extremities and hypertension, both claimed as secondary to 
diabetes mellitus, must be adjudicated on a de novo basis 
without regard to the finality of the July 2004 decision.     

In this case, there are discrepancies in the medical opinions 
of record as to whether or not the Veteran has either 
peripheral neuropathy of the upper extremities or 
hypertension.  Therefore, the Board is of the opinion that a 
VA examination(s), as specified in greater detail below, 
should be obtained in order to determine whether the Veteran 
has the claimed disorders and if so whether they were caused 
or aggravated by his diabetes.  38 C.F.R. § 3.310.    

In regard to the Veteran's claim of entitlement to service 
connection for gastroparesis, secondary to diabetes mellitus, 
the Board notes that in the July 2005 VA Statement of 
Attending Physician, Dr. M.I. diagnosed the Veteran with 
diabetic gastroparesis.  However, the Board observes that in 
VA Medical Center (VAMC) outpatient treatment records, Dr. 
M.I. stated in August 2005 that it was entirely possible that 
the Veteran's very mild diabetes was not responsible for his 
gastroparesis.  Therefore, in order to clarify the etiology 
of the Veteran's gastroparesis, the Board finds that a VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.   

The Board also notes that in the November 2006 private 
medical statement from Dr. G.D.P., Dr. P. stated that he had 
been treating the Veteran since 2003.  However, the Board 
observes that no treatment records from Dr. P. have been 
associated with the Veteran's claims file.  The RO must 
secure all relevant treatment records.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA with respect to the claims for 
service connection for peripheral 
neuropathy of the upper extremities, 
hypertension, and gastroparesis, all as 
secondary to the service- connected 
diabetes mellitus.  The AMC/RO must (a) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
secondary service connection; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; and 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159.

The AMC/RO must also notify the Veteran 
and his representative of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice- connected disorder by service- 
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  After securing the necessary release 
and authorization from the Veteran, 
request copies of any outstanding records 
of the Veteran's pertinent treatment from 
Dr. G.D.P.  All records obtained should be 
associated with the claims file.  

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination(s) 
to ascertain the nature and etiology of 
any peripheral neuropathy of the upper 
extremities, hypertension, and 
gastroparesis.  The claims folder and a 
copy of this remand must be made available 
to the examiner(s) for review in 
conjunction with the examinations.  All 
appropriate tests and studies should be 
accomplished.

After a review of the examination findings 
and the entire evidence of record, the 
examiner(s) must answer the following 
questions:

(a) Does the Veteran currently have 
peripheral neuropathy of the upper 
extremities, hypertension, and/or 
gastroparesis?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed peripheral neuropathy of the 
upper extremities, hypertension, and/or 
gastroparesis was caused or aggravated by 
the Veteran's service- connected diabetes 
mellitus.

The examiner(s) is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner(s) is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If the Veteran's peripheral neuropathy of 
the upper extremities, hypertension, 
and/or gastroparesis hypertension was 
aggravated by his service-connected 
diabetes mellitus, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
nonservice-connected peripheral neuropathy 
of the upper extremities, hypertension, 
and/or gastroparesis (e.g., slight, 
moderate) before the onset of aggravation.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner(s) is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the 
remaining issues on appeal.  If any such 
action does not resolve each claim to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


